Title: To Thomas Jefferson from Caesar Augustus Rodney, 21 April 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Wilmington April 21. 1807.
                        
                        The enclosed were forwarded to me by Dr. Tucker from Washington, & found me at this place, which I leave
                            this morning for Philada. They are the only letters I have received from my father since that of the 26th. of Jany
                            last. It appears that Genl. Eaton’s deposition did not reach Washington (Miss. Tery) the medium of the news papers
                            until about the 4th. of march. My father is mistaken on the subject of a marshall & District Attorney for whose
                            appointment 
                            from the law makes no provision. It is true we ought to have a Court
                            & officers in every Territory to execute the laws of the Union.
                        Mr. Madison has transmitted me the paper sent on to yourself, signed by Messrs. Clark & Mead & Mr.
                            Farrelly. You may recollect I read you a letter on the same subject ly
                            received by me from Mr. Farrelly before you left Washington. I immediately wrote on to Mr. Dallas apprizing him of Whites’ being bound over & enclosed him an authentic copy of the depositions in the case of Bollman
                            & Swartout, in order to enable him to procure time to have the offender
                            indicted. I also enclosed Mr. Dallas a blank subpena for the purpose of inserting in it, the names of any witnesses who
                            might come down on Whites business that would be material against Burr, with directions to have them summoned to attend at Richmond on the 22d of May. This I shall see attended to on my
                            arrival at Philada. this afternoon.
                        Mr. Farrelly & the judges are mistaken as to
                            witnesses fees. They are allowed by law five cents 
                     per miles
                            going to, & the same returning from Court, & a dollar & a quarter for each days attendance. I
                            find the Opponents of the administration every where disposed to prop the
                                sinking cause of Burr. 
                  I am Dear Sir Yours Most Sincerely
                        
                            C. A. Rodney
                            
                        
                    